Citation Nr: 0828018	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left shoulder disorder and, if so, whether service connection 
is warranted.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for intervertebral disc syndrome (IVDS) of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board also notes that the veteran perfected an appeal as 
to a higher rating for PTSD.  However, he withdrew that 
appeal in writing in April 2007.  See 38 C.F.R. § 20.204 
(2007).  Therefore, this issue is not currently before the 
Board.

For reasons that will be discussed, the Board is remanding 
the claim for a disability rating in excess of 20 percent for 
IVDS to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.    


FINDINGS OF FACT

1.  The RO denied service connection for a left shoulder 
disorder in a February 1971 rating decision.  The veteran did 
not appeal this determination.  

2.  The RO continued to deny service connection for a left 
shoulder disorder in a December 2002 rating decision.  
Although notified of the denial, the veteran did not initiate 
an appeal.  

3.  Evidence received since the prior, final December 2002 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the left shoulder disorder 
claim.

4.  There is no evidence of a chronic left shoulder disorder 
during service or of arthritis in the left shoulder within 
one year after service, and there is strong medical evidence 
against a link between the veteran's current left shoulder 
disorder and his period of active service.   


CONCLUSIONS OF LAW

1.  The rating decisions of February 1971 and December 2002 
are final as to the claim of service connection for a left 
shoulder disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted since the 
last prior, final denial of the left shoulder claim in 
December 2002.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  The veteran's current left shoulder disorder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in October 2003, 
January 2004, June 2004, October 2005, and March 2006.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his service connection for a left shoulder disorder claim; 
(2) informing him about the information and evidence the VA 
would seek to provide; and (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the October 2005 VCAA notice letter 
provided notice of this previous 4th element requirement.  In 
any event, here, the presence and/or absence of notice of 
this element is of no consequence since it is no longer 
required by law.   

Furthermore, a March 2006 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to new and material evidence, the 
June 2004 and October 2005 VCAA notice letters are compliant 
with the recent United States Court of Appeals for Veterans 
Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), since it sufficiently explained the bases of the 
prior denials (i.e., the deficiencies in the evidence when 
the claim was previously considered).  

Thus, the veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

However, the Board sees the RO did not provide the veteran 
with all adequate VCAA notice prior to the initial December 
2004 adverse determination on appeal.  But in Pelegrini II, 
the Court clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in October 2003, 
January 2004, and June 2004, the RO adjudicated the claim in 
the December 2004 rating decision.  And after providing the 
veteran with additional VCAA notice in October 2005 and March 
2006, the RO again went back and readjudicated the claim in 
the October 2006 SOC and January 2007 SSOC.  So each time 
after providing the required notice, the RO reconsidered the 
claim - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here for any error 
in timing or content.     

With respect to the duty to assist, this duty has been met as 
to both the original claim for service connection for a left 
shoulder disorder and also the petition to reopen based on 
new and material evidence.  Specifically, the RO obtained the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), his relevant VA treatment records, his VA Vet 
Center records, and private medical evidence as identified 
and authorized by the veteran.  The veteran was also afforded 
a VA medical examination and opinion as to the etiology of 
his left shoulder disorder in November 2004.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
Board acknowledges the veteran's contention in a statement 
accompanying his December 2006 VA Form 9 (substantive appeal) 
alleging the VA failed in its duty to assist by neglecting to 
secure STR X-rays of his left shoulder after his in-service 
injury in April 1970.  However, a review of his STRs shows 
that STR X-rays of his left shoulder dated in April and 
October of 1970 were in fact secured, but simply do not lend 
credence to the veteran's assertions.  Moreover, a March 2007 
statement by the veteran indicated that he had no additional 
evidence to provide.  Thus, overall, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Left Shoulder 
Disorder Claim

The RO originally denied service connection for a left 
shoulder disorder in a February 1971 rating decision.  The 
veteran he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of a December 
2002 rating decision, determining that new and material 
evidence had not been submitted to reopen the claim.  This 
decision, since not appealed, is also final and binding.  See 
id.  The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Board notes that although the RO reopened the left 
shoulder claim and adjudicated it on the merits in the 
December 2004 rating decision on appeal, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a left shoulder disorder before proceeding to the merits 
on appeal.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant. 

 In the prior final February 1971 rating decision, the RO 
denied service connection for a left shoulder disorder 
because although there was evidence of a left shoulder injury 
during service, there was no evidence that the veteran 
sustained a chronic left shoulder disorder as a result of his 
injury.  Subsequently, in the final December 2002 rating 
decision, the RO continued to deny his claim for a left 
shoulder disorder on that the basis that there was no current 
diagnosis of a left shoulder disorder and no evidence of a 
nexus between any alleged left shoulder disorder and his 
earlier military service.    

The veteran filed his most recent petition to reopen his left 
shoulder disorder claim in September 2003.  Therefore, the 
amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  
        
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final December 2002 rating decision.  Specifically, 
VA treatment records have recorded diagnoses of left shoulder 
arthritis and a chronic left shoulder rotator cuff tear.  See 
VA X-rays dated in December 2003, VA magnetic resonance 
imaging (MRI) report dated in January 2004, VA treatment 
record dated in February 2004, and VA examination dated in 
November 2004.  Thus, presuming the credibility of this 
evidence, these records now demonstrate medical evidence of a 
current left shoulder disability.  So this evidence relates 
to an unestablished fact necessary to substantiate his left 
shoulder disorder claim and raises a reasonable possibility 
of substantiating his claim; that is to say, this evidence is 
new and material and his claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Analysis - Left Shoulder Disorder Claim

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as arthritis, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that his current left shoulder problems 
resulted from an injury sustained during service when he fell 
off a truck in April 1970.  See December 2006 substantive 
appeal (VA Form 9) and July 2008 Informal Hearing 
Presentation (IHP).

The first and perhaps most fundamental requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Considering this, 
recently the veteran was diagnosed with left shoulder 
arthritis and chronic rotator cuff tear.  See VA X-rays dated 
in December 2003, VA MRI report dated in January 2004, VA 
treatment record dated in February 2004, and VA examination 
dated in November 2004.  Therefore, the evidence at the very 
least clearly shows a current left shoulder disorder.  

However, upon review of the evidence of record, service 
connection is not warranted.  In this regard, the Board 
concedes STRs do confirm an injury to the left shoulder in 
April 1970 after the veteran fell of a truck.  The diagnosis 
was a pulled ligament.  However, April 1970 X-rays were 
otherwise negative.  In October 1970, the veteran reported 
experiencing left shoulder pain since the time of his injury.  
However, an October 1970 hospital summary found no left 
shoulder disorder.  Significantly, October 1970 X-rays of the 
left shoulder were negative for arthritis, rotator cuff tear, 
or any other disorder.  His STRs, as a whole, provide 
evidence against a finding of a chronic - as opposed to 
acute and transitory, left shoulder disorder in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

Furthermore, post-service, the evidence as a whole does not 
show continuity of symptomatology of a left shoulder disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the veteran's 
assertions regarding continuous left shoulder pain since his 
discharge from service, gradually worsening over the last 5-6 
years.  See VA treatment record dated in February 2004.  He 
is indeed competent to report left shoulder pain from the 
time of his military service.  Layno, 6 Vet. App. at 469.  
See also 38 C.F.R.§ 3.159(a)(2).  
But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates he did not receive treatment for a left shoulder 
disorder until 2003.  In fact, private treatment records 
dated from 2000 to 2002 show treatment for a right shoulder 
disorder, but no complaints regarding the left shoulder he 
briefly injured during service.  

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence or written 
complaints for so many years after service.  Simply put, his 
lay contentions regarding his symptomatology are outweighed 
by the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 
         
It follows that there is no basis to award service connection 
for either disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of arthritis of the left shoulder within 
one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.  

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between his current left shoulder disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  In particular, the November 2004 VA 
examiner opined that his current left shoulder disorder was 
unrelated to his in-service left shoulder injury.  The 
examiner noted the veteran's post-service history as an auto 
mechanic which involved a great deal of lifting, pushing, and 
pulling.  The examiner added that the veteran's 
"degenerative rotator cuff tear is age related rather than 
due to any specific history of injury."  He cited the fact 
that STRs do not reveal any loss of motion of rotator cuff 
tear at that time.  This probative medical opinion is 
thorough, well-reasoned, uncontroverted, and based on a 
review of relevant medical records.  It provides strong 
evidence against the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left shoulder disorder, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for a left shoulder disorder is reopened.  
To this extent only, the appeal is granted.

Service connection for a left shoulder disorder is denied.  




REMAND

The veteran also seeks entitlement to an initial disability 
rating in excess of 20 percent for IVDS of the lumbar spine.  
However, the Board finds that a remand for additional 
development of the evidence is required before final 
appellate review of this issue. 

First, the veteran's VA treatment records on file only date 
to July 2006.  So if he has since received additional 
relevant treatment, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Second, a more current VA examination is warranted to 
adequately rate his service-connected IVDS disability.  His 
last VA examination for his lumbar spine was in November 
2004, so over three years ago.  According to the veteran's 
representative in the July 2008 IHP and per VA treatment 
records dated in 2005 and 2006, the veteran's lumbar spine 
disability may have worsened since the time of the last VA 
examination.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since worsened).  
Therefore, a remand is necessary for a more current VA 
examination for his lumbar spine claim at issue.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to ascertain whether 
he has had any additional relevant 
treatment at a VA facility since July 
2006.  Then obtain the records of any 
relevant medical treatment after July 
2006, including records from the VA 
Medical Center (VAMC) in Syracuse, New 
York.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file. 

2.	Then schedule the veteran for a VA 
orthopedic/neurological examination, by 
an appropriate specialist, to determine 
the precise nature and current severity 
of his service-connected low back 
disability.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical 
history - including, in particular, the 
records of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked 
to identify and describe any current 
symptomatology, including any functional 
loss associated with the low back 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  

The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the 
low back or when, for example, the 
veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.  

      If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.  

      As the veteran has already been 
diagnosed with IVDS, i.e., disc disease 
(see diagnosis of November 2004 VA 
examiner), the examination report should 
include a discussion of whether the 
veteran has incapacitating episodes and 
their total duration (in weeks) during 
the last 12 months.  (Note:  The Board 
emphasizes an incapacitating episode is a 
period of acute signs and symptoms due to 
IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.)

3.	Then readjudicate the claim for a 
higher rating for IVDS of the lumbar 
spine in light of the additional 
evidence secured since the last SSOC in 
January 2007.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


